NO. 07-09-0053-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL E

                                        MARCH 25, 2009
                                ______________________________

                                        DEVON ROYAL JONES,

                                                                              Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

                FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                        NO. 18880-C; HON. ANA ESTEVEZ, PRESIDING
                             _______________________________

                                     ORDER OF DISMISSAL
                               _______________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

        Appellant, Devon Royal Jones, appeals his conviction for capital murder. The

certification of right to appeal executed by the trial court states that this “is a plea bargain

case and the defendant has NO right of appeal” and “the defendant has waived the right

of appeal.” This circumstance was brought to the attention of appellant’s counsel and

opportunity was granted him to obtain an amended certification entitling appellant to


        1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. T E X . G O V ’T
C OD E A N N . §75.002(a)(1) (Vernon 2005).
appeal. No such certification was received within the time we allotted. Having received

no amended certification, we dismiss the appeal per Texas Rule of Appellate Procedure

25.2(d).


                                                     Per Curiam

Do not publish.




                                          2